DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
In view of the Amendments to the Claims filed June 21, 2021, the rejections of claims 1, 4-9, 20-30, 33, and 34 under 35 U.S.C. 112, first paragraph, previously presented in the Office Action sent May 28, 2021 have been withdrawn.
In view of the Amendments to the Claims filed June 21, 2021, the rejections of claims 1, 4-9, and 20-22 under 35 U.S.C. 112, second paragraph, previously presented in the Office Action sent May 28, 2021 have been withdrawn.
In view of the Amendments to the Claims filed June 21, 2021, the rejections of claims, 4-9, 20-30, 33, and 34 under 35 U.S.C. 103(a) previously presented in the Office Action sent May 28, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 4-9, 20, 22-30, and 33-35 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least an other one of the one or more GaAs subcell layers" on line 12.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the at least an other one of the one or more GaAs subcell layers” to “at least an other one of the one or more GaAs-based subcell layers” would overcome the rejections.
Claim 1 recites the limitation "the one or more GaAs based subcell layers" on line 12.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the one or more GaAs based subcell layers " recited on line 12 of claim 1 is referring to the “one or more GaAs-based subcell layers” recited on line 3 of claim 1 or if “the one or more GaAs based subcell" recited on line 12 of claim 1 is referring to an entirely different one or more GaAs based subcell altogether. Dependent claims are rejected for dependency. 
Amending “the one or more GaAs based subcell” to “the one or more GaAs-based subcell” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 20, 22-29, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, JR. et al. (U.S. Pub. No. 2009/0014061 A1) in view of Jones-Albertus et al. (U.S. Pub. No. 2013/0263923 A1) and Bosker et al. (“Diffusion of Nitrogen from a Buried Doping Layer in Gallium Arsenide Revealing the Prominent Role of As Interstitials.
With regard to claims 1 and 4, Harris JR. et al. discloses a photovoltaic cell comprising:
a GaAs-based subcell configured to convert solar energy into electrical energy (solar cell 100, Fig. 1B is cited to read on the claimed “GaAs-based subcell” because it comprises GaAs material and is structurally capable of being used as a subcell in an array of solar cells 100; the cited GaAs-based subcell 100 is cited to read on the claimed “configured to convert solar energy into electrical energy because it includes p-n junctions), wherein
the GaAs-based subcell comprises one or more GaAs-based subcell layers (such as depicted in Fig. 1A-B, the cited GaAs-based subcell 100 comprises one or more GaAs-based subcell layers, such as layer 22 cited to read on a one or more GaAs-based subcell layer because it comprises GaAs material and is included in the cited GaAs-based subcell 100 and layer 14 cited to read on a one or more GaAs-based subcell layer because it comprises GaAs material and is included in the cited GaAs-based subcell 100), wherein
the one or more GaAs-based subcell layers comprise GaAs, GaInAs, GaAsSb, GaAsBi, GaInAsP, AlGaAs, GaInAsSb, AlGaInAs, AlInAs, AlGaAsSb, AlGaInAsSb, AlGaInAsP or mixtures thereof (the cited one or more GaAs-based subcell layers are cited to read on the claimed “comprise GaAs” because the cited one or more GaAs-based subcell layer are described as having GaAs material, see Fig. 1A), wherein
at least one or the one or more GaAs-based subcell layers comprises a dopant (see Fig. 1A depicting cited component layer 22 as “n+” which is cited to 
the concentration of the dopant in the at least one of the one or more GaAs-based subcell layers is from 1 x 1013/cm3 to 1 x 1018/cm3 (see [0028] "have dopant densities equal to roughly 1018/cm3" which includes values within the claimed range such as 1 x 1018/cm3), and has
an equivalent bandgap to the at least an other one of the one or more GaAs subcell layers (the cited at least one of the one or more GaAs-based subcell layers comprising the group-V element dopant 22 is cited to read on the claimed “has an equivalent bandgap to the at least an other one of the one or more GaAs subcell layers” because it is formed of “GaAs” and at least an other one of the one or more GaAs-based subcell layers 14 is also formed of “GaAs”, see Fig. 1A), wherein
the at least one of the one or more GaAs-based subcell layers is a subcell emitter layer (“subcell emitter layer” is interpreted to include a layer included in a subcell that is structurally capable of emitting; the cited at least one of the one or more GaAs-based subcell layers is cited to read on the claimed “subcell emitter layer” because it is a layer in subcell 100 which is structurally capable of emitting, such as emitting thermal energy from its outer surfaces). 

Harris, JR. et al. does not discloses a single cap layer comprising a low resistance metal directly connected to and configured to extract electrical current from the photovoltaic cell.

Thus, at the time of the invention, to a person having ordinary skill in the art to have modified the multijunction solar cell of Harris, JR. et al. to include the cap and contact layer and metal grid of Jones-Albertus et al. because the combination of elements known in the art, in the instant case a cap and contact layer and metal grid and a multi-junction solar cell, supports a prima facie obviousness determination (see MPEP 2143 A). 
Harris, JR. et al., as modified to include the cap and contact layer and metal grid of Jones-Albertus et al. above, provides for the claimed “single cap layer comprising a low resistance metal directly connected to” as it forms a component that covers the top of, or caps, the device which would be directly connected to the photovoltaic cell of Harris, JR et al. and provides for the claimed “configured to extract electrical current from the photovoltaic cell” because it is disposed on the top of the cited multijunction solar cell capable of extracting electrical current from the multijunction solar cell.
Harris, JR. et al. does not disclose wherein the dopant is a group-V element. 
However, Harris, JR. et al. recognizes a common obstacle in dilute nitrides/nitride-containing III-V semiconductor alloys is diffusion length control (see [0005], [0007], [0013], and [0032]). Harris, JR. et al. teaches the cited GaAs-based subcell layer 22 as a doped heterostructure ([0028]). 

at least one GaAs-based subcell layer (such as the “GaAs:N” middle layer depicted in Fig. 1 cited to teach a "GaAs-based subcell layer" because it is depicted in Fig. 1 as a sublayer in the heterostructure comprising nitrogen doped GaAs material) comprising
As vacancies (see left column, page 3444 describing “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely"; the substitutional and interstitial sites where the N element replaced the As element are cited to teach "As vacancies"); and
a group-V element dopant (such as the nitrogen dopant of the cited “GaAs:N” middle layer depicted in Fig. 1)
incorporated into interstitial spaces of the GaAs-based subcell layer (as depicted in Fig. 3 and described at the left column, page 3444 in equation (1); “In Eq. (1) Ni and Ns refer to nitrogen in its interstitial and substitutional modification”), and wherein 
the concentration of the group-V element dopant in the GaAs-based subcell layer is from 1 x 1013/cm3 to 1 x 1018/cm3 (see Fig. 3 depicting post annealed nitrogen profiled with concentrations from 1 x 1016/cm3 to 1 x 1018/cm3).

Bosker et al. teaches a controlled method of doping GaAs-based heterostructures for optical devices which provides indispensable thermal stability knowledge (see left column, page 3443).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to substituted the doping technique of Harris, JR. et al. for the doping technique of Bosker et al. because it would have provided for indispensable thermal stability knowledge of the doping structure in the device and because the simple substitution of a known element known in the art to perform the same function, in the instant case a doping technique of GaAs-based heterostructures in optical devices, is a matter of obviousness (see MPEP 2143 B); especially since it would have provided reasonable expectation of success based on the parameters and results discussed in Bosker et al. 
Harris, JR. et al., as modified by Bosker et al. above, teaches wherein the group-V dopant, the cited nitrogen, is configured to migrate into As vacancies created in the GaAs-based subcell layer upon exposure to radiation because the cited nitrogen dopant is structurally capable of migrating into As vacancies created in the GaAs-based subcell layer upon exposure to radiation. 
Recall Bosker et al. teaches at the left column of page 3444 “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely". Bosker et al. explains at the left i and Ns refer to nitrogen in its interstitial and substitutional modification”. 
Because Bosker et al. teaches nitrogen dopant migrating into As vacancies in the GaAs-based subcell layer, the nitrogen dopant cited in the cell of Harris, JR. et al., as modified by the doping technique of Bosker et al. above, is “configured to migrate into As vacancies created in the GaAs-based subcell layer upon exposure to radiation” since its structure enables migration into As vacancies.
With regard to claims 5 and 6, independent claim 1 is obvious over Harris, JR. et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. Harris, JR. et al. discloses wherein
the photovoltaic cell is a multi-junction cell and a single-junction cell (see ABSTRACT and Fig. 1B, cited to read on the claimed “single junction cell” because it comprises a single junction and cited to read on the claimed "multi-junction cell” because it comprises multiple junctions).
With regard to claim 20, independent claim 1 is obvious over Harris, JR. et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, discloses wherein
at least an other one or the one or more GaAs-based subcell layers does not comprise a group-V element dopant (such as depicted in Fig. 1A, the cited component 14 is cited to read on the claimed “at least an other one or the one or more GaAs-based subcell layers does not comprise a group-V element dopant” as it is not taught as having a group-V element dopant), wherein
the at least an other one of the one or more GaAs-based subcell layers is located proximate to the at least one of the one or more GaAs-based subcell layers comprising the group-V element dopant (as depicted in Fig. 1A, the cited at least an other one of the one or more GaAs-based subcell layers 14 is located physically proximate, or in close physical relation, to at the cited at least one of the one or more GaAs-based subcell layers comprising the group-V element dopant 22), and wherein
the group-V element dopant is configured to migrate into As vacancies created in the at least an other one of the one or more GaAs-based subcell layers upon exposure to radiation (the cited group-V element dopant, recall the nitrogen element dopant taught by Bosker et al. incorporated into the cited at least one of the one or more GaAs-based subcell layers 22, is cited to read on the claimed “configured to migrate into As vacancies created in the at least an other one of the one or more GaAs-based subcell layers upon exposure to radiation” because the group-V element dopant is nitrogen and is in layer 22 which is adjacent layer 14, layer 14 having the same GaAs based material capable of providing As vacancies).
With regard to claims 1 and 22, Harris JR. et al. discloses a photovoltaic cell comprising:
a GaAs-based subcell configured to convert solar energy into electrical energy (solar cell 100, Fig. 1B is cited to read on the claimed “GaAs-based subcell” because it comprises GaAs material and is structurally capable of being used as a subcell in an array of solar cells 100; the cited GaAs-based subcell 100 
the GaAs-based subcell comprises one or more GaAs-based subcell layers (“layer” is interpreted to include a continuous horizontal thickness of material; such as depicted in Fig. 1A-B and annotated Fig. 1A below, the cited GaAs-based subcell 100 comprises one GaAs-based subcell layer, such the combination of components 22, 14, 16, and 18 cited to read on the claimed one GaAs-based subcell layer as it is a continuous horizontal thickness of material and comprises GaAs material and is included in the cited GaAs-based subcell 100), wherein

    PNG
    media_image1.png
    427
    814
    media_image1.png
    Greyscale

Annotated Fig. 1A
the one or more GaAs-based subcell layers comprise GaAs, GaInAs, GaAsSb, GaAsBi, GaInAsP, AlGaAs, GaInAsSb, AlGaInAs, AlInAs, AlGaAsSb, AlGaInAsSb, AlGaInAsP or mixtures thereof (the cited one or more GaAs-based subcell layers are cited to read on the claimed “comprise GaAs” because the cited one or more GaAs-based subcell layers is described as including “GaAs”, see Fig. 1A), and wherein
at least one or the one or more GaAs-based subcell layers comprises a dopant (see Fig. 1A depicting cited component layer 22 of the cited one GaAs-based subcell layer as “n+” which is cited to read on the claimed “at least one or the one or more GaAs-based subcell layers comprises a dopant”), 
the concentration of the dopant in the at least one of the one or more GaAs-based subcell layers is from 1 x 1013/cm3 to 1 x 1018/cm3 (see [0028] "have dopant densities equal to roughly 1018/cm3" which includes values within the claimed range such as 1 x 1018/cm3 cited to read on the claimed “the concentration of the dopant in the at least one of the one or more GaAs-based subcell layers is from 1 x 1013/cm3 to 1 x 1018/cm3” as the cited one GaAs-based subcell layer has a concentration of the dopant within the claimed range at component 22), and has
an equivalent bandgap to the at least an other one of the one or more GaAs subcell layers (the cited at least one of the one or more GaAs-based subcell layers comprising the group-V element dopant 22 is cited to read on the claimed “has an equivalent bandgap to the at least an other one of the one or more GaAs subcell layers” because it is formed of “GaAs” and at least an other one of the one or more GaAs-based subcell layers 14 is also formed of “GaAs”, see Fig. 1A), wherein
the at least one of the one or more GaAs-based subcell layers is a subcell emitter layer (“subcell emitter layer” is interpreted to include a layer included in a subcell that is structurally capable of emitting; the cited at least one of the one or more GaAs-based subcell layers is cited to read on the claimed “subcell emitter layer” because it is a layer in subcell 100 which is structurally capable of 
the at least one of the one or more GaAs-based subcell layers comprises metamorphic GaInAs (“metamorphic GaInAs” is interpreted to include a metamorphic semiconductor compound, or a substance containing Ga, In, As, in definite proportions joined by chemical bonds; the cited at least one of the one or more GaAs-based subcell layers is cited to read on the claimed “comprises metamorphic GaInAs” because component 16 of the cited at least one GaAs-based subcell layer is taught as “GaInNAsSb” in Fig. 1A which is a substance, a semiconductor compound, which comprises the elements Ga, In, and As in definite proportions joined by chemical bonds; “metamorphic” is interpreted to include a material on a substrate with a different lattice constant causing a change in lattice constant from the substrate lattice constant to the other side of the material providing for a different, or changed/morphed, lattice constant on the other side of the material for further deposition at the changed lattice constant; the cited GaAs-based subcell layer is cited to read on the claimed “metamorphic” because [0042] teaches a degree of lattice mismatch in which the GaInNAsSb film is only about 34% relaxed, which would provide for the cited GaAs-based subcell layer on a substrate with a different lattice constant causing a change in lattice constant from the substrate lattice constant to the other side of the cited GaAs-based subcell layer providing for a different, or changed/morphed, lattice constant on the other side of the material for further deposition at the changed lattice constant). 

Harris, JR. et al. does not discloses a single cap layer comprising a low resistance metal directly connected to the GaAs based subcell and configured to extract electrical current from the photovoltaic cell.
However, Jones-Albertus et al. discloses a photovoltaic cell (see Title) and teaches a multi-junction solar cell (see Figure 2) which includes a cap and contact layer 104 and metal grid 106 disposed on top of the stack 110, 210, and 310 (see Figure 2 wherein the “Metal” component is cited to provide for the claimed “low resistance metal” as it comprises a low resistance metal, or a metal with a resistance lower than another metal, such as a metal with a higher resistance).
Thus, at the time of the invention, to a person having ordinary skill in the art to have modified the multijunction solar cell of Harris, JR. et al. to include the cap and contact layer and metal grid of Jones-Albertus et al. because the combination of elements known in the art, in the instant case a cap and contact layer and metal grid and a multi-junction solar cell, supports a prima facie obviousness determination (see MPEP 2143 A). 
Harris, JR. et al., as modified to include the cap and contact layer and metal grid of Jones-Albertus et al. above, provides for the claimed “single cap layer comprising a low resistance metal directly connected to the GaAs based subcell” as it forms a component that covers the top of, or caps, the device which would be directly connected to the cited GaAs-based subcell 100 of Harris, JR et al. and provides for the claimed “configured to extract electrical current from the photovoltaic cell” because it is disposed on the top of the cited multijunction solar cell capable of extracting electrical current from the multijunction solar cell.

However, Harris, JR. et al. recognizes a common obstacle in dilute nitrides/nitride-containing III-V semiconductor alloys is diffusion length control (see [0005], [0007], [0013], and [0032]). Harris, JR. et al. teaches the cited GaAs-based subcell layer 22 as a doped heterostructure ([0028]). 
Bosker et al. discloses a study on GaAs-based heterostructures for optical semiconductor devices (see left column, page 3443). Bosker et al. teaches doping nitrogen into GaAs-based heterostructures by annealing (see Title, Abstract, and Fig. 1) Bosker et al. discloses 
at least one GaAs-based subcell layer (such as the “GaAs:N” middle layer depicted in Fig. 1 cited to teach a "GaAs-based subcell layer" because it is depicted in Fig. 1 as a sublayer in the heterostructure comprising nitrogen doped GaAs material) comprising
As vacancies (see left column, page 3444 describing “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely"; the substitutional and interstitial sites where the N element replaced the As element are cited to teach "As vacancies"); and
a group-V element dopant (such as the nitrogen dopant of the cited “GaAs:N” middle layer depicted in Fig. 1)
incorporated into interstitial spaces of the GaAs-based subcell layer (as depicted in Fig. 3 and described at the left column, page 3444 in equation (1); “In i and Ns refer to nitrogen in its interstitial and substitutional modification”), and wherein 
the concentration of the group-V element dopant in the GaAs-based subcell layer is from 1 x 1013/cm3 to 1 x 1018/cm3 (see Fig. 3 depicting post annealed nitrogen profiled with concentrations from 1 x 1016/cm3 to 1 x 1018/cm3).

Bosker et al. teaches a controlled method of doping GaAs-based heterostructures for optical devices which provides indispensable thermal stability knowledge (see left column, page 3443).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to substituted the doping technique of Harris, JR. et al. for the doping technique of Bosker et al. because it would have provided for indispensable thermal stability knowledge of the doping structure in the device and because the simple substitution of a known element known in the art to perform the same function, in the instant case a doping technique of GaAs-based heterostructures in optical devices, is a matter of obviousness (see MPEP 2143 B); especially since it would have provided reasonable expectation of success based on the parameters and results discussed in Bosker et al. 
Harris, JR. et al., as modified by Bosker et al. above, teaches wherein the group-V dopant, the cited nitrogen, is configured to migrate into As vacancies created in the GaAs-based subcell layer upon exposure to radiation because the cited nitrogen dopant is structurally capable of migrating into As vacancies created in the GaAs-based subcell layer upon exposure to radiation. 
As stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely". Bosker et al. explains at the left column of page 3444 in equation (1); “In Eq. (1) Ni and Ns refer to nitrogen in its interstitial and substitutional modification”. 
Because Bosker et al. teaches nitrogen dopant migrating into As vacancies in the GaAs-based subcell layer, the nitrogen dopant cited in the cell of Harris, JR. et al., as modified by the doping technique of Bosker et al. above, is “configured to migrate into As vacancies created in the GaAs-based subcell layer upon exposure to radiation” since its structure enables migration into As vacancies.
With regard to claims 23 and 33, Harris, JR. et al. discloses a photovoltaic cell comprising:
a GaAs-based subcell (solar cell 100, Fig. 1B is cited to read on the claimed “GaAs-based subcell” because it comprises GaAs material and is structurally capable of being used as a subcell in an array of solar cells 100; the cited GaAs-based subcell 100 is cited to read on the claimed “configured to convert solar energy into electrical energy because it includes p-n junctions) comprising
one or more lattice-matched GaAs-based subcell layers (such as depicted in Fig. 1A-B, the cited GaAs-based subcell 100 comprises one or more GaAs-based lattice-matched subcell layers, such as layer 22 cited to read on a one or more GaAs-based subcell layer because it comprises GaAs material and is [0014] “lattice matched to a GaAs or Ge substrate”) and 
configured to convert solar energy into electrical energy (the cited GaAs-based subcell 100 cited to read on the claimed “configured to convert solar energy into electrical energy” because as it includes p-n junctions), wherein 
at least one of the one or more lattice-matched GaAs-based subcell layers comprises a dopant (the cited at least one of the one or more lattice-matched GaAs-based subcell layer is cited to read on the claimed “comprising a dopant” because component 22 of the cited at least one of the one or more lattice-matched GaAs-based subcell layer is depicted in Fig. 1A as having an "n+" dopant and described in [0028] to "have dopant densities equal to roughly 1018/cm3"), wherein
the photovoltaic cell is a multijunction solar cell (see Fig. 1B), wherein
the at least one of the one or more lattice-matched GaAs-based subcell layers comprising the group-V element dopant has an equivalent bandgap to at least an other one or the one or more lattice-matched GaAs subcell layers (the cited at least one of the one or more lattice-matched GaAs-based subcell layers comprising the group-V element dopant 22 is cited to read on the claimed “has an equivalent bandgap to at least an other one of the one or more GaAs-based subcell layers” because it is formed of “GaAs” and at least an other one of the one or more GaAs-based subcell layers 14 is also formed of “GaAs”, see Fig. 1A). 

Harris, JR. et al. does not discloses at least one single cap layer disposed above the GaAs-based subcell, and is configured to extract electrical current from the entire multijunction solar cell.
However, Jones-Albertus et al. discloses a photovoltaic cell (see Title) and teaches a multi-junction solar cell (see Figure 2) which includes a cap and contact layer 104 and metal grid 106 disposed on top of the stack 110, 210, and 310 (see Figure 2 wherein the “Metal” component is cited to provide for the claimed “low resistance metal” as it comprises a low resistance metal, or a metal with a resistance lower than another metal, such as a metal with a higher resistance).
Thus, at the time of the invention, to a person having ordinary skill in the art to have modified the multijunction solar cell of Harris, JR. et al. to include the cap and contact layer and metal grid of Jones-Albertus et al. because the combination of elements known in the art, in the instant case a cap and contact layer and metal grid and a stack of subcell in a multi-junction solar cell, supports a prima facie obviousness determination (see MPEP 2143 A). 
Harris, JR. et al., as modified to include the cap and contact layer and metal grid of Jones-Albertus et al. above, provides for the claimed “at least one single cap layer comprising a low resistance metal disposed above the GaAs based subcell” as it forms a component that covers the top of, or caps, the device which would be above the cited GaAs-based subcell 100 of Harris, JR et al. and provides for the claimed “configured to extract electrical current from the entire multijunction solar cell” because it is disposed 
Harris, JR. et al. does not disclose wherein the dopant is a group-V element. 
However, Harris, JR. et al. recognizes a common obstacle in dilute nitrides/nitride-containing III-V semiconductor alloys is diffusion length control (see [0005], [0007], [0013], and [0032]). Harris, JR. et al. teaches the cited GaAs-based subcell layer 22 as a doped heterostructure ([0028]). 
Bosker et al. discloses a study on GaAs-based heterostructures for optical semiconductor devices (see left column, page 3443). Bosker et al. teaches doping nitrogen into GaAs-based heterostructures by annealing (see Title, Abstract, and Fig. 1) Bosker et al. discloses 
at least one GaAs-based subcell layer (such as the “GaAs:N” middle layer depicted in Fig. 1 cited to teach a "GaAs-based subcell layer" because it is depicted in Fig. 1 as a sublayer in the heterostructure comprising nitrogen doped GaAs material) comprising
As vacancies (see left column, page 3444 describing “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely"; the substitutional and interstitial sites where the N element replaced the As element are cited to teach "As vacancies"); and
a group-V element dopant (such as the nitrogen dopant of the cited “GaAs:N” middle layer depicted in Fig. 1)
incorporated into interstitial spaces of the GaAs-based subcell layer (as depicted in Fig. 3 and described at the left column, page 3444 in equation (1); “In Eq. (1) Ni and Ns refer to nitrogen in its interstitial and substitutional modification”), and wherein 
the concentration of the group-V element dopant in the GaAs-based subcell layer is from 1 x 1013/cm3 to 1 x 1018/cm3 (see Fig. 3 depicting post annealed nitrogen profiled with concentrations from 1 x 1016/cm3 to 1 x 1018/cm3 which is cited to include values within the claimed range).

Bosker et al. teaches a controlled method of doping GaAs-based heterostructures for optical devices which provides indispensable thermal stability knowledge (see left column, page 3443).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to substituted the doping technique of Harris, JR. et al. for the doping technique of Bosker et al. because it would have provided for indispensable thermal stability knowledge of the doping structure in the device and because the simple substitution of a known element known in the art to perform the same function, in the instant case a doping technique of GaAs-based heterostructures in optical devices, is a matter of obviousness (see MPEP 2143 B); especially since it would have provided reasonable expectation of success based on the parameters and results discussed in Bosker et al. 
Harris, JR. et al., as modified by Bosker et al. above, teaches wherein the group-V dopant, the cited nitrogen, is configured to repair radiation-induced damage to the 
Recall Bosker et al. teaches at the left column of page 3444 “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely". Bosker et al. explains at the left column of page 3444 in equation (1); “In Eq. (1) Ni and Ns refer to nitrogen in its interstitial and substitutional modification”. 
Because Bosker et al. teaches nitrogen dopant migrating into As vacancies in the GaAs-based subcell layer, the nitrogen dopant cited in the cell of Harris, JR. et al., as modified by the doping technique of Bosker et al. above, is “configured to repair radiation-induced damage to the photovoltaic cell” since its structure enables migration into As vacancies which would repair the As vacancies.
With regard to claim 24, independent claim 23 is obvious over Harris, JR. et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, discloses wherein
the concentration of the group-V element dopant is the at least one or the one or more lattice-matched GaAs-based subcell layers is from 1 x 1013/cm3 to 1 x 1018/cm3 (recall [0028] or Harris, JR. et al. teaching "have dopant densities equal 18/cm3" which includes values within the claimed range such as 1 x 1018/cm3, as modified by the nitrogen doping technique of Bosker et al.).
With regard to claim 25, dependent claim 24 is obvious over Harris, JR. et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, discloses wherein
the group-V element dopant migrates into As vacancies created in the at least one of the one or more GaAs-based subcell layers upon exposure to radiation (because Bosker et al. teaches nitrogen dopant migrating into As vacancies in the GaAs-based subcell layer, the nitrogen dopant cited in the cell of Harris, JR. et al., as modified by the doping technique of Bosker et al. above, is “configured to migrate into As vacancies created in the GaAs-based subcell layer upon exposure to radiation” since its structure enables migration into As vacancies).
With regard to claims 23-26, Harris, JR. et al. discloses a photovoltaic cell comprising:
a GaAs-based subcell (solar cell 100, Fig. 1B is cited to read on the claimed “GaAs-based subcell” because it comprises GaAs material and is structurally capable of being used as a subcell in an array of solar cells 100; the cited GaAs-based subcell 100 is cited to read on the claimed “configured to convert solar energy into electrical energy because it includes p-n junctions) comprising
one or more lattice-matched GaAs-based subcell layers (“layer” is interpreted to include a continuous horizontal thickness of material; such as [0014] “lattice matched to a GaAs or Ge substrate”) and 
configured to convert solar energy into electrical energy (the cited GaAs-based subcell 100 cited to read on the claimed “configured to convert solar energy into electrical energy” because as it includes p-n junctions), wherein 
at least one of the one or more lattice-matched GaAs-based subcell layers comprises a dopant (the cited at least one of the one or more lattice-matched GaAs-based subcell layer is cited to read on the claimed “comprising a dopant” because component 22 of the cited at least one of the one or more lattice-matched GaAs-based subcell layer is depicted in Fig. 1A as having an "n+" dopant and described in [0028] to "have dopant densities equal to roughly 1018/cm3"), wherein
the photovoltaic cell is a single-junction cell (see ABSTRACT and Fig. 1B, cited to read on the claimed “single junction cell” because it comprises a single junction), wherein
the at least one of the one or more lattice-matched GaAs-based subcell layers comprising the group-V element dopant has an equivalent bandgap to at 

Harris, JR. et al. does not discloses at least one single cap layer disposed above the GaAs-based subcell and is configured to extract electrical current from the entire multijunction solar cell.
However, Jones-Albertus et al. discloses a photovoltaic cell (see Title) and teaches a multi-junction solar cell (see Figure 2) which includes a cap and contact layer 104 and metal grid 106 disposed on top of the stack 110, 210, and 310 (see Figure 2 wherein the “Metal” component is cited to provide for the claimed “low resistance metal” as it comprises a low resistance metal, or a metal with a resistance lower than another metal, such as a metal with a higher resistance).
Thus, at the time of the invention, to a person having ordinary skill in the art to have modified the multijunction solar cell of Harris, JR. et al. to include the cap and contact layer and metal grid of Jones-Albertus et al. because the combination of elements known in the art, in the instant case a cap and contact layer and metal grid and a stack of subcell in a multi-junction solar cell, supports a prima facie obviousness determination (see MPEP 2143 A). 

Harris, JR. et al. does not disclose wherein the dopant is a group-V element. 
However, Harris, JR. et al. recognizes a common obstacle in dilute nitrides/nitride-containing III-V semiconductor alloys is diffusion length control (see [0005], [0007], [0013], and [0032]). Harris, JR. et al. teaches the cited GaAs-based subcell layer 22 as a doped heterostructure ([0028]). 
Bosker et al. discloses a study on GaAs-based heterostructures for optical semiconductor devices (see left column, page 3443). Bosker et al. teaches doping nitrogen into GaAs-based heterostructures by annealing (see Title, Abstract, and Fig. 1) Bosker et al. discloses 
at least one GaAs-based subcell layer (such as the “GaAs:N” middle layer depicted in Fig. 1 cited to teach a "GaAs-based subcell layer" because it is depicted in Fig. 1 as a sublayer in the heterostructure comprising nitrogen doped GaAs material) comprising
As vacancies (see left column, page 3444 describing “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” 
a group-V element dopant (such as the nitrogen dopant of the cited “GaAs:N” middle layer depicted in Fig. 1)
incorporated into interstitial spaces of the GaAs-based subcell layer (as depicted in Fig. 3 and described at the left column, page 3444 in equation (1); “In Eq. (1) Ni and Ns refer to nitrogen in its interstitial and substitutional modification”), and wherein 
the concentration of the group-V element dopant in the GaAs-based subcell layer is from 1 x 1013/cm3 to 1 x 1018/cm3 (see Fig. 3 depicting post annealed nitrogen profiled with concentrations from 1 x 1016/cm3 to 1 x 1018/cm3 which is cited to include values within the claimed range).

Bosker et al. teaches a controlled method of doping GaAs-based heterostructures for optical devices which provides indispensable thermal stability knowledge (see left column, page 3443).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to substituted the doping technique of Harris, JR. et al. for the doping technique of Bosker et al. because it would have provided for indispensable thermal stability knowledge of the doping structure in the device and because the simple substitution of a known element known in the art to perform the same function, in the 
Harris, JR. et al., as modified by Bosker et al. above, teaches wherein the group-V dopant, the cited nitrogen, is configured to repair radiation-induced damage to the photovoltaic cell because the cited nitrogen dopant is structurally capable repairing radiation-induced damage to the photovoltaic cell. The claimed “radiation-induced damage to the photovoltaic cell” is interpreted, in light of the instant specification, to be limited to As vacancies induced by radiation. 
Recall Bosker et al. teaches at the left column of page 3444 “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely". Bosker et al. explains at the left column of page 3444 in equation (1); “In Eq. (1) Ni and Ns refer to nitrogen in its interstitial and substitutional modification”. 
Because Bosker et al. teaches nitrogen dopant migrating into As vacancies in the GaAs-based subcell layer, the nitrogen dopant cited in the cell of Harris, JR. et al., as modified by the doping technique of Bosker et al. above, is “configured to repair radiation-induced damage to the photovoltaic cell” since its structure enables migration into As vacancies which would repair the As vacancies.
Harris, JR. et al., as modified by Bosker et al. above, discloses wherein
the concentration of the group-V element dopant is the at least one or the one or more lattice-matched GaAs-based subcell layers is from 1 x 1013/cm3 to 1 x 1018/cm3 (recall [0028] or Harris, JR. et al. teaching "have dopant densities equal to roughly 1018/cm3" which includes values within the claimed range such as 1 x 1018/cm3, as modified by the nitrogen doping technique of Bosker et al.).

Harris, JR. et al., as modified by Bosker et al. above, discloses wherein
the group-V element dopant migrates into As vacancies created in the at least one of the one or more GaAs-based subcell layers upon exposure to radiation (because Bosker et al. teaches nitrogen dopant migrating into As vacancies in the GaAs-based subcell layer, the nitrogen dopant cited in the cell of Harris, JR. et al., as modified by the doping technique of Bosker et al. above, is “configured to migrate into As vacancies created in the GaAs-based subcell layer upon exposure to radiation” since its structure enables migration into As vacancies).

Harris, JR. et al., as modified by Bosker et al. above, discloses wherein
the at least an other one of the one or more lattice-matched GaAs-based subcell layers is configured to convert solar energy into electrical energy (the cited at least an other one of the one or more lattice-matched GaAs-based subcell layers, recall the cited combination of components 14, 16, and 18, is cited to read on the claimed “configured to convert solar energy into electrical energy” because it includes a p-n junction) and 
is disposed proximate to the at least one of the one or more lattice-matched GaAs-based subcell layers comprising the group-V element dopant (as depicted in Fig. 1A, the cited at least an other one of the one or more lattice-matched GaAs-based subcell layers, recall the cited combination of components 14, 16, and 18, is disposed proximate, or in close physical relation, to the cited at least one of the one or more lattice-matched GaAs-based subcell layers comprising the group-V element dopant 22, as modified by Bosker et al. to include the nitrogen element dopant), wherein
the group-V element dopant is configured to migrate into As vacancies created in the at least an other one of the one or more GaAs-based subcell layers upon exposure to radiation (the cited group-V element dopant, recall the nitrogen element dopant taught by Bosker et al. incorporated into the cited at least one of the one or more lattice-matched GaAs-based subcell layers 22, is cited to read on the claimed “configured to migrate into As vacancies created in the at least an other one of the one or more lattice-matched GaAs-based subcell layers upon exposure to radiation” because the group-V element dopant is nitrogen and is in layer 22 which is adjacent component 14, component 14 having the same GaAs based material capable of providing As vacancies).
With regard to claims 23-27, Harris, JR. et al. discloses a photovoltaic cell comprising:
a GaAs-based subcell (solar cell 100, Fig. 1B is cited to read on the claimed “GaAs-based subcell” because it comprises GaAs material and is structurally capable of being used as a subcell in an array of solar cells 100; the 
one or more lattice-matched GaAs-based subcell layers (“layer” is interpreted to include a continuous horizontal thickness of material; such as depicted in Fig. 1A-B and annotated Fig. 1A’ below, the cited GaAs-based subcell 100 comprises one or more lattice-matched GaAs-based subcell layers cited to read the claimed one or more lattice-matched GaAs-based subcell layers because the cited layers are a continuous horizontal thickness of material and comprise GaAs material and is included in the cited GaAs-based subcell 100; see [0014] “lattice matched to a GaAs or Ge substrate”) and 

    PNG
    media_image2.png
    428
    903
    media_image2.png
    Greyscale

Annotated Fig. 1A’
configured to convert solar energy into electrical energy (the cited GaAs-based subcell 10 cited to read on the claimed “configured to convert solar energy into electrical energy” because as it includes p-n junctions), wherein 
at least one of the one or more lattice-matched GaAs-based subcell layers comprises a dopant (the cited at least one or more lattice-matched GaAs-based subcell layer is cited to read on the claimed “comprising a dopant” because component 22 of the cited at least one or more lattice-matched GaAs-based subcell layer is depicted in Fig. 1A as having an "n+" dopant and described in [0028] to "have dopant densities equal to roughly 1018/cm3"), wherein
the photovoltaic cell is a single-junction cell (see ABSTRACT and Fig. 1B, cited to read on the claimed “single junction cell” because it comprises a single junction), wherein
the at least one of the one or more lattice-matched GaAs-based subcell layers comprising the group-V element dopant has an equivalent bandgap to at least an other one or the one or more lattice-matched GaAs subcell layers (the cited at least one of the one or more lattice-matched GaAs-based subcell layers comprising the group-V element dopant at component 22 is cited to read on the claimed “has an equivalent bandgap to at least an other one of the one or more GaAs-based subcell layers” because it is formed of “GaAs” and at least an other one of the one or more GaAs-based subcell layers at component 18 is also formed of “GaAs”, see Fig. 1A). 

Harris, JR. et al. does not discloses at least one single cap layer disposed above the GaAs-based subcell, and is configured to extract electrical current from the entire multijunction solar cell.

Thus, at the time of the invention, to a person having ordinary skill in the art to have modified the multijunction solar cell of Harris, JR. et al. to include the cap and contact layer and metal grid of Jones-Albertus et al. because the combination of elements known in the art, in the instant case a cap and contact layer and metal grid and a stack of subcell in a multi-junction solar cell, supports a prima facie obviousness determination (see MPEP 2143 A). 
Harris, JR. et al., as modified to include the cap and contact layer and metal grid of Jones-Albertus et al. above, provides for the claimed “at least one single cap layer comprising a low resistance metal disposed above the GaAs based subcell” as it forms a component that covers the top of, or caps, the device which would be above the cited GaAs-based subcell 100 of Harris, JR et al. and provides for the claimed “configured to extract electrical current from the entire multijunction solar cell” because it is disposed on the top of the cited multijunction solar cell capable of extracting electrical current from the entire multijunction solar cell.
Harris, JR. et al. does not disclose wherein the dopant is a group-V element. 
However, Harris, JR. et al. recognizes a common obstacle in dilute nitrides/nitride-containing III-V semiconductor alloys is diffusion length control (see [0005], [0007], [0013], and [0032]). Harris, JR. et al. teaches the cited GaAs-based subcell layer 22 as a doped heterostructure ([0028]). 
Bosker et al. discloses a study on GaAs-based heterostructures for optical semiconductor devices (see left column, page 3443). Bosker et al. teaches doping nitrogen into GaAs-based heterostructures by annealing (see Title, Abstract, and Fig. 1) Bosker et al. discloses 
at least one GaAs-based subcell layer (such as the “GaAs:N” middle layer depicted in Fig. 1 cited to teach a "GaAs-based subcell layer" because it is depicted in Fig. 1 as a sublayer in the heterostructure comprising nitrogen doped GaAs material) comprising
As vacancies (see left column, page 3444 describing “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely"; the substitutional and interstitial sites where the N element replaced the As element are cited to teach "As vacancies"); and
a group-V element dopant (such as the nitrogen dopant of the cited “GaAs:N” middle layer depicted in Fig. 1)
incorporated into interstitial spaces of the GaAs-based subcell layer (as depicted in Fig. 3 and described at the left column, page 3444 in equation (1); “In Eq. (1) Ni and Ns
the concentration of the group-V element dopant in the GaAs-based subcell layer is from 1 x 1013/cm3 to 1 x 1018/cm3 (see Fig. 3 depicting post annealed nitrogen profiled with concentrations from 1 x 1016/cm3 to 1 x 1018/cm3 which is cited to include values within the claimed range).

Bosker et al. teaches a controlled method of doping GaAs-based heterostructures for optical devices which provides indispensable thermal stability knowledge (see left column, page 3443).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to substituted the doping technique of Harris, JR. et al. for the doping technique of Bosker et al. because it would have provided for indispensable thermal stability knowledge of the doping structure in the device and because the simple substitution of a known element known in the art to perform the same function, in the instant case a doping technique of GaAs-based heterostructures in optical devices, is a matter of obviousness (see MPEP 2143 B); especially since it would have provided reasonable expectation of success based on the parameters and results discussed in Bosker et al. It would have also been obvious to a person having ordinary skill in the art to have selected nitrogen, a group-V element dopant taught by Bosker et al., for the n-type dopant in component 14 of Harris, JR. et al. because the selection of a known material based on its suitability for its intended purpose, in the instant case an n-type dopant for a GaAa-based semiconductor material, supports a prima facie obviousness determination (see MPEP 2144.07).

Recall Bosker et al. teaches at the left column of page 3444 “”substitutional" relates to the As sublattice only, where IAs stands for As on interstitial sites” where nitrogen is doped since "N and As are elements in column V of the periodic table, diffusion via the kick-out mechanism...is most likely". Bosker et al. explains at the left column of page 3444 in equation (1); “In Eq. (1) Ni and Ns refer to nitrogen in its interstitial and substitutional modification”. 
Because Bosker et al. teaches nitrogen dopant migrating into As vacancies in the GaAs-based subcell layer, the nitrogen dopant cited in the cell of Harris, JR. et al., as modified by the doping technique of Bosker et al. above, is “configured to repair radiation-induced damage to the photovoltaic cell” since its structure enables migration into As vacancies which would repair the As vacancies.
Harris, JR. et al., as modified by Bosker et al. above, discloses wherein
the concentration of the group-V element dopant is the at least one or the one or more lattice-matched GaAs-based subcell layers is from 1 x 1013/cm3 to 1 x 1018/cm3 (recall [0028] or Harris, JR. et al. teaching "have dopant densities equal to roughly 1018/cm3" which includes values within the claimed range such as 1 x 1018/cm3, as modified by the nitrogen doping technique of Bosker et al., and is 13/cm3 to 1 x 1018/cm3” because component 22 is a part of the cited at least one or the one or more lattice-matched GaAs-based subcell layers).

Harris, JR. et al., as modified by Bosker et al. above, discloses wherein
the group-V element dopant migrates into As vacancies created in the at least one of the one or more GaAs-based subcell layers upon exposure to radiation (because Bosker et al. teaches nitrogen dopant migrating into As vacancies in the GaAs-based subcell layer, the nitrogen dopant cited in the cell of Harris, JR. et al., as modified by the doping technique of Bosker et al. above, is “configured to migrate into As vacancies created in the GaAs-based subcell layer upon exposure to radiation” since its structure enables migration into As vacancies).

Harris, JR. et al., as modified by Bosker et al. above, discloses wherein
the at least an other one of the one or more lattice-matched GaAs-based subcell layers is configured to convert solar energy into electrical energy (the cited at least an other one of the one or more lattice-matched GaAs-based subcell layers is cited to read on the claimed “configured to convert solar energy into electrical energy” because it includes a p-n junction) and 
is disposed proximate to the at least one of the one or more lattice-matched GaAs-based subcell layers comprising the group-V element dopant (as depicted in Fig. 1A, the cited at least an other one of the one or more lattice-
the group-V element dopant is configured to migrate into As vacancies created in the at least an other one of the one or more GaAs-based subcell layers upon exposure to radiation (the cited group-V element dopant, recall the nitrogen element dopant taught by Bosker et al. incorporated into the cited at least one of the one or more lattice-matched GaAs-based subcell layers at component 22 and component 16 and the “N”, or nitrogen, present in component 16, is cited to read on the claimed “configured to migrate into As vacancies created in the at least an other one of the one or more lattice-matched GaAs-based subcell layers upon exposure to radiation” because the group-V element dopant is nitrogen and is in component 14 and portion of component 16, the portion of component 16 having GaAs based material capable of providing As vacancies).

Harris, JR. et al., as modified by Bosker et al. above, discloses wherein
the at least one of the one or more lattice-matched GaAs-based subcell layers that comprises the group-V element dopant comprises GaInAs, GaAsSb, GaAsBi, GaInAsP, AlGaAs, GaInAsSb, AlGaInAs, AlInAs, AlGaAsSb, AlGaInAsSb, AlGaInAsP or mixtures thereof (the cited at least one of the one or more lattice-matched GaAs-based subcell layers that comprises the group-V element dopant is cited to read on the claimed “comprises GaInAs, GaAsSb, 
With regard to claim 28, independent claim 23 is obvious over Harris, JR. et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, teaches wherein
the at least one of the one or more lattice-matched GaAs-based subcell layers is a subcell emitter layer (“subcell emitter layer” is interpreted to include a layer included in a subcell that is structurally capable of emitting; the cited at least one of the one or more lattice-matched GaAs-based subcell layers is cited to read on the claimed “subcell emitter layer” because it is a layer in subcell 10 which is structurally capable of emitting, such as emitting thermal energy from its outer surfaces).
With regard to claim 29, independent claim 23 is obvious over Harris, JR. et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, teaches wherein
the at least one of the one or more lattice-matched GaAs-based subcell layers is a subcell base layer (“subcell emitter layer” is interpreted to include a layer included in a subcell functioning as a base, or a mechanically supporting .
Claims 7, 8, 34, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, JR. et al. (U.S. Pub. No. 2009/0014061 A1) in view of Jones-Albertus et al. (U.S. Pub. No. 2013/0263923 A1) and Bosker et al. (“Diffusion of Nitrogen from a Buried Doping Layer in Gallium Arsenide Revealing the Prominent Role of As Interstitials", Physical Review Letters, Vol. 81, No. 16, October 19, 1998, pages 2399-2401, included in applicant submitted IDS filed February 20, 2015), as applied to claims 1, 4-6, 20, 22-29, and 33 above, and in further view of Kalman (U.S. Pub. No. 2012/0024342 A1).
With regard to claims 7, 8, 34, and 35, independent claims 1 and 23 are obvious over Harris, JR. et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, discloses a photovoltaic cell.
Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, does not disclose a vehicle or spacecraft comprising the photovoltaic cell.
However, Kalman discloses photovoltaic cells are commonly adapted to be installed onto a solar vehicle or satellite, reading on the claimed spacecraft (see [0026]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have adapted the photovoltaic cell of modified Harris, JR. et al. to be used in a solar vehicle or satellite, as taught by Kalman, because it would have provided a conventional use for the photovoltaic cell and because the combination of .
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, JR. et al. (U.S. Pub. No. 2009/0014061 A1) in view of Jones-Albertus et al. (U.S. Pub. No. 2013/0263923 A1) and Bosker et al. (“Diffusion of Nitrogen from a Buried Doping Layer in Gallium Arsenide Revealing the Prominent Role of As Interstitials", Physical Review Letters, Vol. 81, No. 16, October 19, 1998, pages 2399-2401, included in applicant submitted IDS filed February 20, 2015), as applied to claims 1, 4-6, 20, 22-29, and 33 above, and in further view of Miller et al. (U.S. Pub. No. 2012/0024342 A1).
With regard to claim 9, independent claim 1 is obvious over Harris, JR. et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, discloses a photovoltaic cell.
Harris, JR. et al., as modified by Jones-Albertus et al. and Bosker et al. above, does not disclose a laser comprising the photovoltaic cell.
However, Miller et al. discloses photovoltaic cells are commonly adapted to be used in concentrating systems that track the sun for more efficient operation (see [0003]). Miller et al. teaches the system uses a laser (see [0026]). The system of Miller et al. is cited to read on the claimed “laser” is it comprises a laser.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have adapted the photovoltaic cell of modified Harris, JR. et al. to be used in the cited system/laser, as taught by Miller et al., because it would have .
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, JR. et al. (U.S. Pub. No. 2009/0014061 A1) in view of Jones-Albertus et al. (U.S. Pub. No. 2013/0263923 A1) and Bosker et al. (“Diffusion of Nitrogen from a Buried Doping Layer in Gallium Arsenide Revealing the Prominent Role of As Interstitials", Physical Review Letters, Vol. 81, No. 16, October 19, 1998, pages 2399-2401, included in applicant submitted IDS filed February 20, 2015), as applied to claims 1, 4-6, 20, 22-29, and 33 above, and in further view of Tsai (U.S. Pub. No. 2010/0326520 A1).
With regard to claim 31, independent claim 1 is obvious over Harris, JR et al. in view of Jones-Albertus et al. and Bosker et al. under 35 U.S.C. 103(a) as discussed above. 
Harris, JR et al., as modified by Jones-Albertus et al. and Bosker et al., does not disclose wherein the group-V element dopant comprises one or more of P, Sb, Bi, and combinations thereof.
However, Tsai discloses a photovoltaic cell, which can also be tandem (see [0037]) and III-V compound based like GaAs (see [0036]). Tsai teaches typical dopants can be Group V elements such as nitrogen, like that described in Bosker et al., but also phosphorus (P), antimony (Sb), and bismuth (Bi) (see [0033]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the Group-V materials exemplified by Tsai for .

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references do not teach the claimed equivalent bandgap because Harris teaches different bandgaps for GaInNAsSb and GaInNAs material. However, this argument is not persuasive.
The rejections of the claims do not rely on the bandgap of GaInNAsSb and GaInNAs materials to read on the claimed limitation. 
Applicant argues that Harris teaches away because the references are silent about the claimed equivalent bandgaps. However, this argument is not persuasive.
Harris does not teach away from the claimed equivalent bandgaps, Harris actually teaches the claimed equivalent bandgaps as the bandgap of GaAs. Nowhere in Harris is a teaching away from a group V dopant. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.